internal_revenue_service number info release date cc psi 1-genin-131513-02 july uilc we are responding to correspondence requesting relief in order to revoke your s_corporation_election the information submitted explains that you wish to revoke the election retroactively to date pursuant to sec_1_1362-2 of the income_tax regulations an election made under sec_1362 of the internal_revenue_code is terminated if the corporation revokes the election for any taxable_year of the corporation for which the election is effective including the first taxable_year a revocation must be made with the consent of all shareholders holding more than one-half of the issued and outstanding_stock of the corporation in general a revocation is prospective however a revocation made during the taxable_year and before the 16th day of the third month of the taxable_year is effective on the first day of the year and a revocation made after the 15th day of the third month of the taxable_year is effective for the following taxable_year if a corporation makes an election to be an s_corporation that is to be effective beginning with the next taxable_year and revokes its election on or before the first day of the next taxable_year the corporation is deemed to have revoked its election on the first day of the next taxable_year if a corporation specifies a date for revocation and the date is expressed that is on or after the date the revocation is filed the revocation is effective on and after the date so specified in your situation you have requested to retroactively revoke the s_corporation_election currently there is no provision which allows you to take this action in order to guide taxpayer education the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd-roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
